IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT
                                                _______________

                                                  m 99-30728
                                                _______________



                                              VERNIE A. MCGEE,
                                                                   Plaintiff-Appellant,
                                                      VERSUS

                                             STATE OF LOUISIANA,
                THROUGH THE DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT,

                                                                   Defendant-Appellee.


                                         _________________________

                                Appeal from the United States District Court
                                   for the Middle District of Louisiana
                                              6:95-CV-930
                                     _________________________

                                                  March 29, 2000

Before DAVIS, CYNTHIA HOLCOMB                               questionnaire was adequate to constitute filing
  HALL,* and SMITH, Circuit Judges.                         and to meet the 300-day requirement, but only
                                                            as to the second denial of promotion. This is
PER CURIAM:**                                               of no benefit to McGee, however, because, on
                                                            the merits of the claim, there is absolutely
    Vernie McGee sued his employer under                    nothing in the record to indicate that racial
title VII. The district court held that McGee’s             animus or discrimination played any part in
claims were not timely filed with the Equal                 McGee’s circumstance on the job.
Employment Opportunity Commission.
                                                               We can affirm on any ground that appears
   We have reviewed the briefs and pertinent                in the record. See Johnson v. Sawyer,
portions of the record and have heard oral                  120 F.3d 1307, 1316 (5th Cir. 1997). McGee
argument. We conclude that the charge                       presents no credible evidenceSSbeyond his
                                                            bare and unsupported assertionSSthat he was
                                                            denied promotion because of race, and
        *
          Circuit Judge of the Ninth Circuit, sitting by    defendant has presented persuasive,
designation.                                                nondiscriminatory grounds for selecting two
                                                            other persons who were better qualified.
         **
           Pursuant to 5TH CIR. R. 47.5, the court has      McGee does not respond with evidence or
determined that this opinion should not be published        argument of pretext.
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
AFFIRMED.




            2